
	
		II
		112th CONGRESS
		2d Session
		S. 3262
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2012
			Mr. Begich (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Whaling Convention Act to
		  require the Secretary of Commerce to authorize aboriginal subsistence whaling
		  as permitted by the regulations of the International Whaling Commission and to
		  set aboriginal subsistence catch limits for bowhead whales in the event the
		  Commission fails to adopt such limits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Whaling Convention Amendments Act of
			 2012.
		2.Amendment of Whaling Convention
			 ActThe Whaling Convention Act
			 of 1949 (16 U.S.C. 916 et seq.) is amended by adding at the end the
			 following:
			
				15.Aboriginal subsistence whaling
					(a)In generalThe Secretary of Commerce, or such officer
				as may be designated by the Secretary, shall authorize aboriginal subsistence
				whaling pursuant to paragraph 13 of the regulations of the Commission (or any
				successor to such paragraph), if such whaling—
						(1)is for subsistence purposes (including the
				sale of authentic native articles of handicrafts and clothing);
						(2)does not include the striking, taking, or
				killing of calves or any whale accompanied by a calf; and
						(3)is not accomplished in a wasteful
				manner.
						(b)Catch limits for bowhead whales
						(1)Requirement to
				establishThe Secretary of
				Commerce shall establish catch limits for the Alaska Native aboriginal
				subsistence hunt of bowhead whales for any year or set of years, if the
				Secretary determines that—
							(A)the Commission has failed to adopt catch
				limits applicable to the hunt for such year or set of years; and
							(B)the biological status of the affected
				bowhead stock or stocks is such that, based on the most recent review of the
				status of such stock or stocks by the Scientific Committee of the Commission,
				the aboriginal subsistence needs statement submitted by the United States to
				the Commission for that year or set of years is sustainable.
							(2)LimitationThe catch limits established by the
				Secretary under paragraph (1) shall not exceed the aboriginal subsistence needs
				statement submitted by the United States to the Commission.
						(3)ConstructionNothing
				in paragraph (1) relieves the United States Commissioner of his or her
				obligation to continue seeking adoption by the Commission, pursuant to the
				paragraph 13 of the regulations of the Commission or any successor paragraph
				that permits aboriginal subsistence whaling, of catch limits that provide for
				Alaska Native aboriginal subsistence need for bowhead
				whales.
						.
		3.Implementing regulations
			(a)In generalNot later than 3 years after the date of
			 enactment of this Act, the Secretary of Commerce shall issue any regulations
			 necessary to implement section 15 of the Whaling Convention Act of 1949, as
			 added by section 2.
			(b)Review and
			 updatesThe Secretary of
			 Commerce shall review and update such regulations as needed, and at least once
			 every 5 years, after the date on which the Secretary of Commerce issues the
			 regulations as a final rule.
			
